Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The indication of the handle having two anchoring portions being allowable over the prior art is withdrawn based on the newly found reference to Agrawal et al (7,600,655).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agrawal et al (7,600,655: figures 13-23; column 1, lines 36-54; column 1, line 61 to column 2, line 3; column 3, lines 3-18; column 3, line 50 to column 4, line 2; column 5, line 52 to column 6, line 10 and column 6, lines 20-33).
Agrawal et al teach a container (112) having an opening as illustrated in figures 19 and 20; a handle (140) having an anchor (220) which has two anchoring ends (223) for anchoring the handle within a blow molded container.  The anchor is placed within the mold and the anchoring ends are embedded within the container body during blow molding.  The container (12) is made of PET (column 3, lines 4-7).  The handle is made by injection molding (column 3, lines 8-10).  The handle (140) has a grip portion (145).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al taken together with Sunohara (EP 3056445 A1: figures 2-4 and paragraphs 17, 20, 23 and 25-27).
Agrawal et al disclose all claimed features except for the mounting bracket being curved.
Sunohara discloses a blow molded bottle having a body (13), a base (15), an opening (11), a cavity (17) on the surface of the body and a preformed handle member (20).  The handle member having a curved mounting plate (23) by virtue of the shape illustrated in top view (figure 4) and a handle portion (22).
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the container of Agrawal et al by having a handle with a curved mounting or anchoring portion as disclosed by Sunohara for the purpose of matching the handle to the shape of the container body.  Thus, changing the shape of the container to have a curved body with a handle that is normal to the axis of the container would have been within the ordinary skill in the art as illustrated by Sunohara.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hirotomi (JP 08-217075 A: figures 1-4) taken together with Agrawal et al.
Hirotami discloses a process of forming a blow molded container having an integral handle, the process comprising: placing a preformed handle (3) in a gripping member (upper and lower mold elements as illustrated in figure 3) into a blow mold (6), blowing a parison (7) into a container as illustrated in figures 3 and 4 such that anchoring portions (32 and 33) of the handle are encompassed by plastic material as illustrated in figure 4.  The resulting container (1) has a body with a cavity (2) which has the handle (3) therein as illustrated in figure 1.  The reference does not disclose a mounting portion two stem and hooking portions.
Agrawal et al disclose a handle having an anchoring member (220) with two spaced anchoring portions (hooking portions 223).  The two spaced anchoring portions provide an additional area for a container to deform around and can enhance the bonding of the anchor to the container (column 5, line 66 to column 6, line 2).
It would have been obvious at the time of the effective filing date of the application to one of ordinary skill in the art to modify the process of Hirotami by using a handle with spaced anchoring portions as disclosed by Agrawal et al for the purpose of enhancing the bond between the blown container wall and the handle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B DAVIS whose telephone number is (571)272-1129. The examiner can normally be reached Mon-Fri, 9:30-6:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT B. DAVIS
Primary Examiner
Art Unit 1743



/ROBERT B DAVIS/Primary Examiner, Art Unit 1743                                                                                                                                                                                                        8/29/2022